Opinion by
Hendebson, J.,
The bill filed in this case is in effect an ejectment bill. *529The respondent is in possession of the house and a small portion of the land owned by the complainant. She was taken there by him when they weré married and has continued to reside there since that time. The evidence bearing on the interference of the defendant with the complainant’s use of the other part of his property is slight and of little consequence. She remonstrated with the complainant’s son and son-in-law, who claimed to be lessees, for plowing up a part of what she alleged to be her lot, but that was a disturbance of the tenants’ occupancy if there were any disturbance and it is not pretended that they have undertaken to hold the complainant liable in any way nor is there any evidence that they were subjectéd to any damage whatever. The locking of the well may not have been neighborly, but the complainant’s children who were not residents of the premises had no enforceable right to procure water at the well and the complainant was not living with his wife when the defendant objected to the use of the well by the daughter and son-in-law. It may be that the defendant is quarrelsome, but there is abundant evidence that the complainant has the same infirmity of disposition and that he often beat his wife. It is not disputed that he abandoned her twice, at one time going to Germany and remaining for a length of time and that he was adjudged guilty of desertion in the county court and required to pay the defendant a weékly allowance for her support. There was evidence, too, that at the hearing in the county court he promised to permit his wife to occupy the house and the lot appurtenant to it. If the defendant is unlawfully in possession of the premises the complainant has an adequate remedy at law. There is the additional consideration that the complainant does not come into court with clean hands and with a clearly established equitable demand. It is doubtless true that the domestic relations of the parties are very unsatisfactory, but it is not at all manifest that the responsibility is all on one side. A proceeding in chancery is not an appropriate *530method of settling domestic squabbles, and the law furnishes adequate means for redressing.any injury which the plaintiff believes he has suffered.' It would be unprofitable to discuss the testimony at length. It is sufficient to say that we are unable to agree with the conclusion of the learned trial judge that the complainant has made out a clear case of “a series of persecutions and prosecutions of the plaintiff” as a result of the latter’s refusal to convey the farm or a part thereof to her, or that she instituted criminal actions against him “for the purpose of harassing and oppressing him and with á view of depriving him of the right to enter upon, occupy, enjoy and cultivate” his land. The records of the prosecutions referred to are not in the case,, and there is no competent evidence of the character of the complaints nor the judgment of the magistrate or court thereon. The evidence is contradictory as to the conduct of the parties toward each other, and the whole case lacks that clearness of equitable right which gives a complainant standing in a court of equity. . .
The decree is reversed and the bill dismissed at the cost of the complainant.